Citation Nr: 0527350	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  96-49 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the December 1971 rating decision was clearly and 
unmistakably erroneous in reducing the 100 percent rating for 
the veteran's neurotic depressive reaction to 70 percent 
disabling.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1945.  He died in July 1991; the appellant is his surviving 
spouse.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which, inter alia, denied DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.

By a decision in June 1995, the Board denied service 
connection for the cause of the veteran's death.  A rating 
decision in May 1996 concluded that the December 1971 rating 
decision was not clearly and unmistakably erroneous (CUE) in 
reducing the rating for the veteran's service-connected 
psychiatric disability to 70 percent disabling.

In May 1998, the Board issued a decision that concluded that 
the December 1971 rating decision that reduced the 100 
percent rating for the veteran's neurotic depressive reaction 
to 70 percent disabling was not clearly and unmistakably 
erroneous.  The Board's decision also denied an increased 
rating for neurotic depressive reaction for accrued purposes 
and entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals) (Court).  
Pursuant to a Joint Motion for Remand and to Stay Further 
Proceedings, by an Order issued in November 1998, the Court 
vacated and remanded the Board's May 1998 decision as to the 
CUE and DIC claims and dismissed the claim for accrued 
benefits.  The Court remanded the CUE issue for the Board to 
discuss certain allegations by the appellant.  The Joint 
Motion also noted that the Board incorrectly concluded that 
the RO followed the correct procedure for the reduction as 
set forth in 38 C.F.R. § 3.105(e), in effect at that time.  

The matter was, accordingly, remanded in June 1999.  In June 
2004, a hearing was held before a Decision Review Officer 
(DRO) at the Boston RO.  

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evaluation for the veteran's service-connected 
neurotic depressive reaction was reduced from 100 percent to 
70 percent disabling by a rating decision in December 1971; 
the veteran was notified of, and did not appeal, that 
determination.

2.  The December 1971 rating decision that reduced to 70 
percent the evaluation for neurotic depressive reaction was 
adequately supported by the facts then of record and was 
otherwise in accordance with the law.


CONCLUSION OF LAW

The December 1971 rating decision that reduced to 70 percent 
disabling the evaluation for neurotic depressive reaction was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2004); 38 
C.F.R. §§ 3.105(e), 3.343, 3.344, 4.132, Diagnostic Code 9405 
(1971).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  CUE

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2004).

In order for CUE to exist, the Court of Appeals for Veterans 
Claims (Court) has stated that:

(1) "[e]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time 
it was made," and (3) a determination that there 
was CUE must be based on the record and law that 
existed at the time of the prior adjudication in 
question.	

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court of Appeals for the Federal Circuit recently stated 
that there are two requirements to establish a CUE claim: 1) 
the alleged error must have been outcome determinative; and 
2) the error must have been based upon the evidence of record 
at the time of the original decision.  See Cook v. Principi, 
318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied 123 S.Ct. 
2574 (2003) (citations omitted).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

In determining whether the December 6, 1971 rating action 
contained CUE, the Board must review the law and the evidence 
that was before the rating board at the time of the prior 
adjudication.  See Damrel, supra.  

Here, the December 1971 rating decision reduced the veteran's 
100 percent rating for neurotic depressive reaction to 70 
percent, effective March 1, 1972.  In this respect, the Joint 
Motion leading to the vacating of the Board's prior decision 
made reference to the provisions of 38 C.F.R. § 3.105(e) 
noting that there was no evidence that the veteran was 
notified of this decision and requested a remand to address 
whether the failure to notify the veteran of the reduction 
constituted CUE.  It should be pointed out that, if in fact, 
there was a failure to notify the veteran of the rating 
reduction, there would be no need to address CUE since that 
rating action would never have been final, as the appeal 
period does not start to run until notice of the decision is 
provided.  Thus, it is imperative that an accurate 
determination be made as to whether the veteran was provided 
with notice as required by regulations in existence at the 
time of the rating action.  The Board notes that, although 
the claims folder does not include a specific letter 
notifying the veteran of such decision, the claims folder 
does contain a VA Form 6798, dated December 13, 1971, which 
notes the disability percentage of 70 percent effective March 
1, 1972.  It indicates that a 20-822 Control Document and 
Award Letter was generated, with a 21-6763 Reduced Disability 
Compensation attachment.  The letter further indicates that a 
copy was sent to the holder of the power of attorney.  There 
is a presumption of administrative regularity, that a 
government administrative agency has done what it regularly 
does in the administration of its programs, and that 
presumption must be rebutted by evidence, not by mere 
allegation.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Thus, in the absence of evidence to the contrary, the Board 
has determined that the veteran was, indeed, informed of the 
December 1971 rating decision.  The veteran did not appeal 
this decision, thus, it is final.  See 38 U.S.C. § 4005(c) 
(1970) (see currently 38 U.S.C.A. § 7105(c) (West 2002)).  

The pertinent laws and regulations governing the rating of 
disabilities in effect at the time of the RO's December 6, 
1971 rating decision provided that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C. § 355 (1970).  In addition, the law and regulations 
provided that any rating that had been in effect for 20 years 
or more was considered protected, and could not be reduced 
absent a showing of fraud.  38 U.S.C. § 110 (1970); 38 C.F.R. 
§ 3.951 (1971).  

This allowed for the possibility of a reduction for a rating 
in place less than 20 years if the facts and the law 
warranted a reduction.  A 100 percent rating was warranted 
for a psychoneurotic disorder where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; when the 
disorder produced totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as phantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or, the veteran was 
demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9405 (1971).  A 70 
percent rating was warranted where the ability to establish 
and maintain effective or favorable relationships with people 
was seriously impaired or where the psychoneurotic symptoms 
were of such severity and persistence that there was 
pronounced impairment in the ability to obtain or maintain 
employment.  Id.       

Regulations pertaining to reductions in disability 
evaluations provided that, where the reduction in evaluation 
of a service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  The 
reduction will be made effective the last day of the month in 
which a 60-day period from the date of notice to the payee 
expires.  The veteran will be notified at his latest address 
of record of the action taken and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence.  38 C.F.R. § 3.105(e) (1971).  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen, which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343 (1971).  

Rating agencies are to handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA's laws and regulations.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, including manic depression or other psychotic 
reaction, will not be reduced on any one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  See 38 C.F.R. § 3.344(a) 
(1971).  The provisions of paragraph (a) apply to ratings 
which have continued for long periods at the same level (5 
years or more) and do not apply to disabilities which have 
not become stabilized and are likely to improve.  38 C.F.R. § 
3.344(c) (1971).  

The five-year period is calculated from the effective date of 
the rating until the effective date of the reduction.  See 
Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, the 
veteran's 100 percent disability rating was granted effective 
October 24, 1966 and reduced effective March 1, 1972.  Thus, 
the veteran's total rating was in effect for more than five 
years at the time of the reduction and the provisions of 
38 C.F.R. § 3.344(a) were for application.  

The veteran was discharged from service due to a psychiatric 
disability.  Service connection was granted for dementia 
praecox in February 1948, and a 30 percent rating was 
assigned.  A rating decision in June 1956 re-characterized 
the disability as schizophrenic reaction, by history, and 
reduced the evaluation to noncompensable.  In February 1957, 
the RO restored the 30 percent rating.

The veteran was hospitalized at a VA facility in October 1966 
for treatment of his psychiatric disability; he was still 
hospitalized in December 1966.  He had previously been 
treated as an inpatient for the disability in 1956.  The 
examiner in 1966 noted that in the interim the veteran's 
alcoholism had been a severe problem and that he had 
frequently spent periods of 24-36 hours away from home, 
drinking. His vocational adjustment had deteriorated.  
Following a head injury in September 1966, he had gradually 
developed symptoms of depression, fearfulness and an 
inability to read the obituary column.  On hospital 
admission, the veteran complained of heaviness in his chest, 
tiredness and exhaustion.  He was completely oriented and 
relevant.  The veteran denied suicidal ideation, but found it 
difficult to explain his moods.  During the hospitalization, 
he had one episode of rather severe depression during which 
he did express suicidal ideation, but that quickly resolved.  
The final diagnoses included neurotic depressive reaction, 
manifested by severe somatization, insomnia, anxiety, and 
suicidal ideation.  His degree of impairment was considered 
by the examiner to be moderate.

By a rating decision in February 1967, the RO again re-
characterized the disability to include residual neurotic 
depressive reaction, and increased the schedular rating to 
100 percent.

The record shows that the veteran remained hospitalized at a 
VA facility for treatment of neurotic depressive reaction 
through June 1967.  It was noted that during that 
hospitalization the veteran's severe depression was manifest 
by fear of death, somatic complaints, increasingly poor 
vocational and marital adjustment, and suicidal 
preoccupation.  He was involved in ward activities, but when 
he was on pass he continued to drink heavily.  At the time of 
discharge, the examiner indicated that the veteran had not 
recently exhibited any serious depression or suicidal pre- 
occupation for some time.  A rating decision in August 1967 
continued the 100 percent rating.

On readmission to a VA hospital in August 1967, the veteran 
was felt to be considerably depressed, had several somatic 
complaints, and had taken an overdose of medication as a 
suicide gesture.  He had subdued anger, which he used to 
manipulate others.  Integration into the ward milieu was 
accomplished more slowly during that hospitalization.  The 
veteran remained hospitalized through January 1968.

A VA psychiatric compensation examination was conducted in 
March 1969.  It was noted that the veteran had been employed 
at Westinghouse for the previous 30 years as a production 
clerk, but because of his hospitalizations and difficulties, 
he had been transferred four months previously and was 
working as a storekeeper.  On examination, he appeared 
depressed, with marked psychomotor retardation.  His speech 
was monosyllabic, but coherent and relevant.  The veteran 
expressed possible suicidal thoughts, indicating that 
"[l]ife seems a hopeless cause."  He complained of severe 
depression and was noted to become quite depressed during the 
interview, crying when discussing suicide.  He stated that he 
felt "excited and violent inside" and expressed a fear of 
"losing control," and also reported that his drinking had 
increased.  Memory was intact and the veteran was oriented in 
all spheres.  He was participating in group therapy, but was 
not taking any medication because he was "afraid."

A rating decision in June 1969 again continued the 100 
percent evaluation.

In October 1971, another VA psychiatric compensation 
examination was conducted.  The veteran indicated at the 
outset that he was taking medication for his nerves and for 
sleep, but that he was a little restless at night.  The 
records show that he had been hospitalized at a VA facility 
in September 1971 for excision of a vocal cord polyp, but had 
not otherwise been hospitalized since the previous 
examination in March 1969.  The examiner noted the veteran's 
report that he continued in weekly group therapy, but that he 
didn't have much desire to "continue on in life," that 
"sometimes it seems so hopeless."  The veteran indicated 
that he was trying to work full time, but that he did lose 
some time at work because the work "gets into me so much 
that I can't stand it."  He reported that he was unable to 
relax and had entertained thoughts of self-destruction.  He 
complained of restless sleep, excessive perspiration, and 
being disturbed by continuous loud noises.  He indicated that 
he did not drive because of a fear of accidents.  On further 
direct and careful questioning, the veteran expressed no 
other complaints, although he reported that he had lost 
approximately three months' work over the previous year, 
including vacation.  He noted that he had very few, if any, 
close friends.

On examination, the veteran was friendly and cooperative, 
fairly alert, lucid, and relevant.  He was well oriented in 
all spheres, his emotional reactions were appropriate, and 
his attention was good.  The examiner reported some muscular 
and psychic tension and the veteran appeared somewhat 
tremulous, but he did not appear to be unduly apprehensive.  
There were no disturbances of memory, train of thought, 
mental grasp, or perception, nor was there any ideational 
content.  No hallucinations, delusions, obsessions, or 
compulsions were elicited.  The veteran's insight into his 
condition was superficial.  There was no evidence of active 
psychosis.

In a December 1971 rating decision, the RO reduced to 70 
percent the evaluation for the veteran's service-connected 
psychiatric disability, effective March 1, 1972.  The rating 
decision specifically indicated that "VAR 1105(E)" had been 
considered. It was further noted that a "gradual reduction 
principle" was applied to avoid jeopardizing the veteran's 
psychiatric status.  As is stated above, the Board has 
determined that the veteran was informed of the December 1971 
rating decision.    
  
The error alleged by the appellant is that the RO failed to 
consider the provisions of 38 C.F.R. § 3.343 when it reduced 
the rating for neurotic depressive reaction to 70 percent 
disabling in the December 1971 rating decision.  In this 
regard, the October 1998 Joint Motion for Remand and to Stay 
Further Proceedings stated that a remand was required, in 
part, because the Board failed to address the appellant's 
allegations that the lack of a showing of "material 
improvement" at the time of the December 1971 rating 
decision constituted CUE.  (It is noted that a specific 
finding was made in the May 1998 Board decision that "the RO 
did, in effect, consider § 3.343 in taking action to reduce 
the assigned rating.")  As this matter must be decided based 
upon the law and evidence of record at the time of the 
December 1971 rating decision, any subsequently received 
evidence, that the veteran's condition had not improved, is 
immaterial.       

The citation to "VAR 1105(E)" in the December 1971 rating 
decision is actually a reference to VAR 1105, which 
paralleled 38 C.F.R. § 3.105.  The Board reiterates that the 
veteran did, in fact, receive notice of the December 1971 
rating decision and that 38 C.F.R. § 3.105(e), as in effect 
in 1971, was complied with, as the reduced rating was not 
effective until March 1, 1972.    

The evidence does show that the reduction effectuated by the 
December 1971 rating decision did not explicitly indicate 
that § 3.343 had been considered.  The question for 
consideration, however, is not whether § 3.343 was cited, but 
whether it was considered.  In this regard, the Board cites 
Sander v. Nicholson, No. 03-1397 (U.S. Vet. App. March 4, 
2005) (unpublished disposition), for persuasive purposes 
only, wherein it was stated that "the RO's failure to 
discuss certain evidence or cite a specific regulation does 
not make it manifest that the RO failed to consider it."  
(Citing Eddy v. Brown, 9 Vet. App. 52 (1996)).  While the 
only relevant evidence of record for the period of time 
between the prior rating decision and the December 1971 
rating decision was the October 1971 VA compensation 
examination, nevertheless the RO did, in fact, consider more 
than just the clinical findings noted on that examination.  
The rating decision also referred to the fact that the 
veteran had lost about 3 months of work during the preceding 
year, that he had a congenial marriage, that he had few if 
any close friends, that he was receiving weekly outpatient 
group therapy-all as reported by the veteran himself-and 
that he had not been hospitalized for treatment of his 
psychiatric disability since the last examination in March 
1969.  The record indicates that the veteran had previously 
been hospitalized for multiple extended periods for 
psychiatric treatment prior to the June 1969 rating decision.  
The October 1971 examiner also noted that the veteran was 
then taking psychotropic medication, whereas he had 
previously been "afraid" to do so.

Based on the evidence that was of record in December 1971, 
the Board cannot say that the RO was clearly in error in 
reducing the total rating and assigning a 70 percent rating 
for the veteran's psychiatric disability.  While the medical 
evidence does show significant impairment due to the 
disability, he was nevertheless working full time, although 
he had lost up to three months time from work during the 
preceding year, apparently on account of the disability.  The 
veteran was completely oriented and displayed no disturbances 
of thought or perception, although he reported that he had 
few, if any, friends.  On previous examination, the veteran 
was noted to be depressed, with marked psychomotor 
retardation.  He had previously expressed possible suicidal 
thoughts and a fear of losing control, but even in 1971 
indicated that he had entertained thoughts of self-
destruction.  Although he was working at the time of both 
examinations, he was previously afraid to take appropriate 
psychotropic medication; at the time of the 1971 examination, 
he was taking medication.  The Board finds, therefore, that 
the RO was not clearly wrong in concluding that the criteria 
for a 100 percent evaluation were no longer met.  In making 
such a determination, it is clear that a finding of 
improvement was implied.  

Moreover, it is clear that the RO based its decision to 
reduce the evaluation to 70 percent on multiple factors-not 
just the current clinical findings-including the fact that 
the improvement noted was attained "under the ordinary 
conditions of life," i.e., while he was actively working.  
In light of these considerations, the Board finds that the RO 
did, in effect, consider § 3.343 in taking action to reduce 
the assigned rating.  In the Board's view, the appellant's 
arguments amount to no more than disagreement with the way 
the RO weighed the evidence in December 1971.  Such 
disagreement cannot form the basis for a valid claim of CUE.

Further, the Board again notes that the record shows that the 
RO followed the correct procedure for the reduction as set 
forth in 38 C.F.R. § 3.105(e), in effect at that time.  The 
reduction was made effective the first day of the month after 
the expiration of 60 days from the date notice of the rating 
decision was mailed to the veteran, which notice was mailed 
to his address of record, providing him with 60 days to 
present additional evidence showing that the rating should be 
maintained at 100 percent.

Accordingly, the Board finds that the RO, in its December 
1971 rating decision, made no error of fact or law-let alone 
one that is undebatable and compels the conclusion, to which 
reasonable minds could not differ-such that the result would 
have been manifestly different, but for the error.  The Board 
concludes, therefore, that the December 1971 rating decision 
was not clearly and unmistakably erroneous in reducing the 
evaluation for the veteran's service-connected psychiatric 
disability to 70 percent disabling.



					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  The 
U.S. Court of Appeals for Veterans Claims (Court) has noted 
that the VCAA is not applicable to all cases.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issue on appeal is a CUE motion, 
which must be based on the record and law that existed at the 
time of the prior adjudication in question.  38 C.F.R. § 
20.1403(b).  Therefore, a remand for application of the VCAA 
is not required.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (VCAA not applicable to CUE claim).  


ORDER

The December 1971 rating decision was not clearly and 
unmistakably erroneous in reducing the 100 percent rating for 
the veteran's neurotic depressive reaction to 70 percent 
disabling.


REMAND

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004).  If the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disability rated totally disabling if the service-
connected disability was either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board points out that, in January 2000, VA amended 38 
C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 
1318, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for clear and 
unmistakable error (CUE) in the adjudication of a claim or 
claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  Likewise, on April 5, 2002, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  
See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit observed that VA had 
determined that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

Most recently, however, the United States Court of Appeals 
for Veterans Claims (Court) held that the January 2000 
amendments (65 Fed. Reg. 3,388), effectively barring the 
"hypothetical" entitlement theory with respect to DIC claims 
made pursuant to 38 U.S.C.A. § 1318, is not applicable to 
claims filed prior to January 21, 2000.  See Rodriguez v. 
Nicholson, No. 03-1276 (U.S. Vet. App. Aug. 5, 2005).  Here, 
the appellant filed her claim for DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 prior to January 21, 
2000.  Accordingly, entitlement on a hypothetical basis must 
be considered.  The Court in Rodriguez also held that VA's 
duty to assist in such claims included providing specific 
notice to the claimant or any information and evidence not of 
record that is necessary to substantiate a claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 under the 
hypothetical entitlement theory.  Here, although a December 
2002 VCAA letter to the appellant informed her of what the 
evidence must show in order to establish entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, it did not 
specifically inform her of any information and evidence not 
of record that was necessary to substantiate a claim for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
under the hypothetical entitlement theory.        

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The RO 
is specifically directed to issue the 
appellant a letter informing her of any 
information and evidence not of record 
that is necessary to substantiate a claim 
for benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 under the 
hypothetical entitlement theory, as well 
as informing the appellant of VA's 
statutory duty to assist the appellant 
under the VCAA.  In this regard, the RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


